People v Vernooy (2017 NY Slip Op 04694)





People v Vernooy


2017 NY Slip Op 04694


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, NEMOYER, AND CURRAN, JJ.


752 KA 14-01896

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJAMES M. VERNOOY, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Victoria M. Argento, J.), rendered July 24, 2014. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a class E felony. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of driving while intoxicated as a class E felony (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i] [A]), defendant contends that County Court failed to apprise him at his plea hearing of all of the components of his possible enhanced sentence, including a term of probation and a fine. That contention is not preserved for our review (see generally People v Crowder, 24 NY3d 1134, 1136-1137), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [3] [c]; see generally People v Jones, 118 AD3d 1360, 1361).
Defendant's waiver of the right to appeal encompasses his contention that his sentence is unduly harsh and severe (see People v Lopez, 6 NY3d 248, 255-256; People v Hidalgo, 91 NY2d 733, 737; cf. People v Maracle, 19 NY3d 925, 928).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court